Exhibit 1 JOINT FILING AGREEMENT The undersigned parties hereby agree that this Amendment No. 1 to Schedule 13G filed herewith relating to the ordinary shares, par value NIS 0.01 per share, of Macrocure Ltd., is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k) on behalf of each such party. Date: January 27, 2016 Viola Private Equity I, L.P. By: Viola P.E. GP Ltd. Its general partner By: /s/Harel Beit-On Name: Harel Beit-On By: /s/Avi Zeevi Name: Avi Zeevi Viola P.E. GP Ltd. By: /s/Harel Beit-On Name: Harel Beit-On By: /s/Avi Zeevi Name: Avi Zeevi Viola PE Management Company Ltd. By: /s/Harel Beit-On Name: Harel Beit-On By: /s/Avi Zeevi Name: Avi Zeevi /s/ Shlomo Dovrat Shlomo Dovrat /s/ Harel Beit-On Harel Beit-On Avi Zeevi Avi Zeevi
